Citation Nr: 1758834	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  94-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to service connection for depression.

4.  Entitlement to a rating in excess of 30 percent for a bilateral lower extremity disability, prior to March 9, 2007.

5.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right ankle, from March 9, 2007.

6.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left ankle, from March 9, 2007.

7.  Entitlement to a rating in excess of 10 percent for bilateral pes planus, from March 9, 2007.
8.  Entitlement to an increased (compensable) rating for gastrocnemius equinus of the right  leg, from March 9, 2007.

9.  Entitlement to an increased (compensable) rating for gastrocnemius equinus of the left  leg, from March 9, 2007.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran, who is the appellant,  served on active duty from June 1980 to December 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 1993 rating decision in which the RO increased the rating for the Veteran's limitation of dorsiflexion, both ankles, probably secondary to bilateral pes planus, from 20 percent to 30 percent, effective July 7, 1992.  In February 1993, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 1993, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 1993.

In March 1993, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In April 1994, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C. Transcripts of these hearings are of record.

In March 1996, the Board remanded the matter on appeal to the RO for further action, to include clarification of representation.  After accomplishing the requested action, the RO continued the denial of the claim on appeal (as reflected in a December 1997 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In March 1998, the Board remanded the matter on appeal to the RO for further action, to include clarification of representation.

In August 1999, the Board remanded the matter on appeal to the RO for further action, to include scheduling a new VA examination.  After accomplishing the requested action, the RO continued the denial of the claim on appeal (as reflected in an October 2002 SSOC) and returned this matter to the Board.

In August 2003, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include obtaining additional records and scheduling a new VA examination.  After accomplishing the requested action, the AMC continued the denial of a rating in excess of 30 percent for the claim on appeal (as reflected in an April 2007 SSOC) and returned this matter to the Board for further appellate consideration.

Also, by rating action in April 2007, the AMC awarded separate ratings for: limitation of motion of the right ankle (10 percent), limitation of motion of the left ankle (10 percent), bilateral pes planus (10 percent), gastrocnemius equinus (tight heel cord) of the right leg (0 percent), and gastrocnemius equinus of the left leg (0 percent), each effective March 9, 2007, the date of the last VA examination. Accordingly, the Board recharacterized the appeal as encompassing  the matters listed as items 5 through 9  on the title page.

In December 2007, the Board denied the Veteran's claims for higher ratings.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court issued a memorandum decision, vacating the Board's December 2007 decision, and remanding the issues on appeal to the Board for further proceedings consistent with the memorandum decision.
In March 2010 and, again, in May 2012, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny higher ratings for a bilateral lower extremity disability, prior to March 9, 2007, and for limitation of motion of the ankles, bilateral pes planus, and gastrocnemius equinus of the legs, from March 9, 2007 (as reflected in November 2011, May 2013, and June 2013 SSOCs), and returned these matters to the Board for further appellate consideration.
 
With regard to representation, the Board notes that the Veteran was previously represented by attorney Kenneth LaVan.  In February 2016, this attorney submitted a motion to the Board to withdraw as the Veteran's representative.  This motion was granted by the undersigned VLJ in July 2017.  In August 2017, the Board contacted the Veteran to request clarification regarding who, if anyone, she desired to represent her before VA.  In September 2017, the Veteran replied that she wished to represent herself.  Hence, the Board recognizes the Veteran as now proceeding pro se in this appeal.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the AOJ. The remand also addresses the claims for service connection for asthma, restless leg syndrome, and depression-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on her part, is required.

As a final preliminary matter, the Board again notes, as noted in the prior March 2010 and May 2012 remands, that in September and October 2010 the Veteran raised claims for service connection for degenerative disc disease, multi-nodule goiter, thyroid disability, and gastroesophageal reflux disease (GERD), as well as claims for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), aid and attendance (A&A), automobile allowance, and medical transportation.  Also, on numerous occasions, including during her April 1994 Board hearing, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in a March 1987 RO rating decision that assigned a single 20 percent disability rating for a bilateral ankle disability.  However, as these matters have not yet been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they must, again, be referred to the AOJ for appropriate action, to include informing the Veteran that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9 (b) (2017).  See also 38 C.F.R. § 3.150 (a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. §§ 3.160 and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).


REMAND

Unfortunately, the Board's review of the record reveals that further action on the higher rating matters on appeal is still warranted, even though such will, regrettably, further delay an appellate decision on these matters.  The Board is cognizant of the fact that these matters have been in adjudicative status for years and that they have already been remanded numerous times in the past.  Nevertheless, as explained in more detail below, the Board finds that new VA examinations are necessary to obtain more contemporaneous medical findings as to the severity of the service-connected lower extremity disabilities.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her claims.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of her disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence suggests that the Veteran's service-connected lower extremity disabilities may have worsened since her last VA examination in March 2007.  For example, a December 2010 VA addendum, a June 2011 VA podiatry consultation note, a June 2011 VA orthotics prosthetics note, and a March 2012 VA sleep medicine consultation note indicate that the Veteran experienced locking of her knees and occasional lower extremity edema, that she was fitted with bilateral foot orthotics, and that she reported worsening of her ankle symptoms.  Given this evidence, the Board finds that new examinations to obtain more contemporaneous medical findings are needed to assess the severity of the service-connected bilateral lower extremity disabilities (to include limitation of motion of the ankles, bilateral pes planus, and bilateral gastrocnemius equinus of the legs).  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board points out that, as additional information may be obtained which is pertinent to the issue of entitlement to a higher rating for a bilateral lower extremity disability prior to March 9, 2007, Board action on this claim, at this juncture, would be premature; hence, this matter is being remanded, as well.

Hence, the AOJ should arrange for the Veteran to undergo VA ankle, foot, and muscle injury examinations by appropriate medical professionals.    The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may well result in denial of her claim(s).  See 38 C.F.R. § 3.655 (a),(b) (2017). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to her by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes records of the Veteran's treatment contained in the Atlanta Vista electronic records system (dated up to May 2012).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more claims(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matters on appeal.  Adjudication of each higher rating claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

As a final point, the Board notes, as noted above, that in a December 2012 rating decision, the RO denied service connection for asthma, restless leg syndrome, and depression.  The Veteran was notified of this decision in January 2013.  Later in January 2013, the Veteran's attorney at the time filed a timely NOD with respect to all of the issues decided in the December 2012 decision.  See 38 C.F.R. § 20.201  (2017).  The Board acknowledges that VA amended its adjudication regulations on March 24, 2015 to require that all NODs be submitted on a specific form.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

As the Veteran has properly initiated an appeal with respect to the claims for service connection for asthma, restless leg syndrome, and depression, the AOJ must issue an SOC with respect to these matters-the next step in the appellate process.  See 38 C.F.R. § 19.29 (2017); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2017).

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Furnish to the Veteran an SOC with respect to the matters of entitlement to service connection for asthma, restless leg syndrome, and depression, along with a VA Form 9, and afford her the appropriate opportunity to file a substantive appeal to perfect an appeal as to these issues. 

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the matters referenced above, within 60 days of the issuance of the SOC.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Atlanta Vista electronic records system (dated since May 2012).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Furnish to the Veteran a letter requesting that she provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters of  higher ratings for her service-connected lower extremity disabilities (to include limitation of motion of each ankle, bilateral pes planus, and/or  gastrocnemius equinus of the right and left legs), that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA ankle examination, by an appropriate medical professional, for evaluation of her service-connected right and left ankle  disabilities.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the right and left ankles on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

For each ankle, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the ankles.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the ankles due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has ankylosis of the right and/or left ankle; and, if so, the extent of any such ankylosis.

Additionally, the examiner should identify and comment on the existence or extent of, as appropriate, any malunion of the os calcis or astragalus and any astragalectromy.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA foot examination, by an appropriate medical professional, for evaluation of her service-connected bilateral pes planus.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, , and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render findings responsive to the applicable criteria for rating the service-connected pes planus, specifically identifying the symptoms, and assessing the severity, of pes planus for each foot.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA muscle injury examination, by an appropriate medical professional, for evaluation of her service-connected bilateral gastrocnemius equinus of the legs.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify the muscle group(s) currently affected by the gastrocnemius equinus of each leg.  For each affected muscle group identified, the examiner should identify the symptoms associated with the gastrocnemius equinus and characterize the overall impairment as slight, moderate, moderately severe, or severe for such muscle group.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date(s) and time(s) of the examination(s)-preferably,  any notice(s) of examination(s)-sent  to her by the pertinent medical facility.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for higher ratings for a bilateral lower extremity disability prior to March 9, 2007 and limitation of motion of right and left  ankles, bilateral pes planus, and  gastrocnemius equinus of the right and left legs from March 9, 2007.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the increased rating claim(s), apply the provisions of 38 C.F.R. § 3.655 (b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication in June 2013), and all legal authority (to include consideration of whether staged rating of the disability is appropriate).

11.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford her an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

